                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NOTHERN DISTRICT OF ILLINOIS
                                     WESTERN DIVISION

Kurtis M. Bailey,                                )
                                                 )
               Plaintiff,                        )   Case No. 16 CV 07548
                                                 )
 vs.                                             )
                                                 )
Worthington Cylinder Corporation, et al.,        )    Judge Philip G. Reinhard
                                                 )
               Defendants.                       )

                                              ORDER

       Based on the reasons below, Attorney Shalaby is barred from filing any document in this
case unless and until a sanctions motion is filed against him after the adjudication of plaintiff’s
claims on the merits and the court enters an order granting him leave to file.

                                          STATEMENT

        On October 17, 2019, Magistrate Judge Jensen entered an order [503] striking Attorney
Shalaby’s motion [501] to strike with prejudice the motions for sanctions filed by Thomas Eager
[425] and Worthington Cylinder Corporation and Worthington Industries, Inc. [435] which the
court previously ordered [439] stricken without prejudice on March 12, 2019. Magistrate Judge
Jensen’s order gave Attorney Shalaby leave to refile his motion following the court’s ruling on
plaintiff’s motion [489] to retransfer this case to the United States District Court for the Central
District of California. The transfer motion has now been denied.

        The court’s prior order [439] striking the sanctions motion stated: “No motion seeking
sanctions against Attorney Shalaby shall be filed in this case until after plaintiff’s claims in this
case have been adjudicated on the merits.” The purpose of this order was to focus all subsequent
filings and proceedings in this case on resolving plaintiff’s claims. In furtherance of achieving
this purpose, unless and until a motion for sanctions against Attorney Shalaby is filed after
plaintiff’s claims have been adjudicated on the merits Attorney Shalaby shall not file any
document in this case. This prohibition includes not refiling the motion [501] to strike the Eagar
and Worthington defendants’ motions with prejudice. As Attorney Shalaby is no longer counsel
of record in this case he is no longer authorized to file documents in this case. See [405]. After
Dr. Eager filed his motion for sanctions, Magistrate Judge Johnston entered an order [428]
allowing Attorney Shalaby to file a response to Dr. Eager’s sanctions motion. Dr. Eagar’s
motion was stricken [439] eliminating the need for any response from Attorney Shalaby and the
court’s March 12, 2019 order [439] bars any other sanctions motions until plaintiff’s claims are
adjudicated on the merits.
        Based on the foregoing, Attorney Shalaby is barred from filing any document in this case
unless and until a sanctions motion is filed against him after the adjudication of plaintiff’s claims
on the merits and the court enters an order granting him leave to file.


Date: 11/20/2019                              ENTER:


                                              _______________________________________
                                                    United States District Court Judge


                                                                      Electronic Notices. (LC)
